EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas McWilliams on January 14, 2022.

The application has been amended as follows: 

In the Claims:
1.	(Currently Amended) A system capable of controlling an additive manufacturing print process on an additive manufacturing printer, comprising:
	a plurality of sensors capable of monitoring at least a dependence between an inputwherein the input includes a feed rate of print filament to a print head of the printer; 
	at least one processor associated with at least one controller and capable of processing a print plan and receiving sensor data regarding the monitoring of the print plan from the plurality of sensors, and comprising non-transitory computing code for applying to the sensor data at least one correct one of the state of the additive manufacturing print process;
	a comparator embedded in the non-transitory computing code for assessing an upcoming lack of compliance of the print process to the correct one of the state per the print plan via application by the controller of a coded checklist comprising correct states for each of the inputs to the sensors; and


Claims 11-20: Canceled

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 11-20 directed to an invention non-elected without traverse.  Accordingly, Claims 11-20 have been cancelled.

Reasons for Allowance
Claims 1-7 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s Amendments and Remarks dated October 8, 2021, overcome the rejections of the Non-Final Action dated July 8, 2021.  Examiner’s Amendment furthers the Applicant’s explanation of the invention in the Remarks and does not change the subject matter claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742